Citation Nr: 0533117	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  98-11 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
cervical spondylosis, moderate, C4-5 and C5-6.

2.  Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for headaches.

3.  Entitlement to service connection for right arm 
(shoulder) condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1981 to April 1985 
and from October 1985 to December 1996.

This appeal is from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The Board of Veterans' Appeals 
remanded the case in October 2003 to clarify whether the 
veteran wanted a hearing before a veteran's law judge.  See 
38 U.S.C.A. § 7107 (West 2002).  The veteran had previously 
requested a hearing.  He withdrew the request in response to 
a letter from the RO inquiring whether he continued to want 
the hearing he had previously requested in light of a long 
delay in obtaining a Board hearing at the RO.  The RO 
overlooked the pending video hearing request and omitted the 
option of a video hearing from the options listed in the 
letter.  The veteran did not respond.

Whereas the last word from the veteran withdrew his request 
for a Board hearing, and he has not responded either to the 
Board's October 2003 remand or to the RO's May 2004 letter 
inquiring whether he still wants a hearing, the Board accepts 
his January 2001 withdrawal of a Board hearing as effectively 
the final disposition of the matter.  38 C.F.R. § 20.704(e) 
(2005).

The issue of a higher initial rating for cervical 
spondylosis, moderate, C4-5 and C56 (claimed as upper back 
and neck conditions) is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has averaged fewer than two prostrating 
headaches a month over the time from the effective date of 
service connection to the present.

2.  The veteran does not have any diagnosed right arm or 
shoulder pathology to which his subjective symptoms are 
attributable.


CONCLUSION OF LAW

1.  The criteria for a compensable schedular rating for 
headaches are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8100 
(2005).

2.  A right arm or shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

The veteran's claim predates the VCAA.  In May 2004 VA 
notified the veteran formally of his right to VA assistance 
and of VA's and his respective burdens to produce information 
and evidence necessary to substantiate a claim for a higher 
disability rating and for service connection, as well as 
requesting he provide any evidence or information in his 
possession.  Prior to enactment of the VCAA, the RO had 
requested the veteran to identify sources of evidence or 
produce the evidence in letters of December 1996, September 
1997, and July 1999.  The veteran's responses in statements 
and submission of authorizations for release of information 
are persuasive that he has had actual notice of the 
information and evidence necessary to substantiate his claims 
and of his rights to VA assistance throughout the pendency of 
his claims.  Moreover, VA afforded the veteran full 
assistance prior to enactment of the VCAA, the constraints of 
VA assistance then in effect notwithstanding.  See 
38 U.S.C.A. § 5103(a) (West 1991).  Thus the veteran has 
suffered no prejudice from the delay in providing the formal 
notice that the VCAA mandates.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

VA has obtained all of the evidence of which it had notice 
and authority to obtain.  VA has examined the veteran several 
times.  The evidence of record did not reveal the necessity 
of obtaining a medical opinion other than those provided in 
the examination reports.  There has been no failure to obtain 
evidence of which VA must notify the veteran.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (e) (2005).

II.  Higher Initial Rating for Headaches

In review of claims for higher ratings, the Board considers 
all of the medical evidence of record, including the 
appellant's relevant medical history.  38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2005).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of a disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating of each disability at issue.

The veteran's service-connected headaches are rated as 
migraine headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2005).  Migraine headaches are rated on the frequency of 
headaches defined as prostrating, or, at the most severe, 
completely prostrating.  Id.

Service medical records reveal that prior to January 1995, he 
had several episodes of headaches between May 1981 and 
September 1982, consistently associated with upper 
respiratory infections.  In January 1995, he was in a motor 
vehicle accident (MVA).  The contemporaneous civilian 
emergency room record notes the veteran was wearing a seat 
belt, had no loss of consciousness, and denied hitting his 
head.  His complaints were primarily of neck and right 
shoulder pain.  In May 1995, he had a neurological work-up 
for complaints of memory loss, at which time the examiner 
noted a history of apparent head injury and a question 
whether the veteran had had a loss of consciousness.  The 
examiner's impression was of memory loss after head injury, 
most likely post concussion syndrome.  This report did not 
mention headaches.  From October 1995 to May 2000, the 
veteran's headaches have been diagnosed as vascular, 
migraine-type, migraine versus vascular, and probably 
musculoskeletal (related to his paracervical muscle pain).  
Consequently, the preponderance of the evidence is against 
rating the veteran's headaches 10 percent disabling as the 
purely subjective residual of a brain trauma.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2005).

The veteran told a VA compensation examiner in October 1997 
that he had severe headaches requiring bed rest about every 
three months, with the last such about one year before.  That 
report described a noncompensable severity.

The veteran's July 1999 report to M. Danielson, D.O., of 
frequent severe headaches is uninformative for rating 
purposes.  He did not provide a description that permits 
determination whether the severity was a prostrating 
severity, and he did not report the exact frequency.

On VA neurology examination in February 2000, the veteran 
described occasional severe headaches with nausea.  He 
reported that only a couple of episodes in the past three 
years had provoked him to go to the aid station at work and 
lie down, but he had never left work because of a headache.  
Taking the veteran's report as credible, it shows that 
headaches of severity sufficient to meet the severity 
criterion of the rating schedule are too infrequent upon 
which to award a compensable disability under Diagnostic Code 
8100.

The veteran's claims file includes private chiropractor 
records and VA outpatient records from  June 1997 to August 
2002.  They include few complaints of headache.  Nothing in 
this evidence suggests an average of one prostrating in two 
months over the past several months, i.e., over any several 
month period, as the rating schedule requires for a 
compensable rating.

In sum, the clear preponderance of the evidence is against 
awarding a compensable rating for the veteran's service-
connected headaches during any part of the time from the 
effective date of service connection to the present.

III.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2005).

The veteran's service entrance examination reports of April 
1981 and, upon reenlistment, in September 1985, were negative 
for history or finding of right shoulder complaints or 
disorder.  The veteran is presumed sound on entrance into 
service in April 1981 and in October 1985.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).  The medical 
records from his first period of service are silent for 
complaint, treatment, or diagnosis of right shoulder 
pathology.  The official record contradicts the veteran's 
February 2000 report to a VA neurology compensation examiner 
that he first developed right shoulder pain aboard ship in 
1985.  There is no indication that the veteran's medical 
records are incomplete.  The reasonable conclusion is that 
the veteran's recollection is inaccurate.

The first documented complaint of right shoulder pain or 
impairment in the veteran's service medical records was in 
February 1991, when he complained of pain in the right side 
of his neck, right shoulder, and right upper back of four 
days duration.  He thought he might have pulled a muscle, but 
he did not recollect any trauma.  Examination found 
tenderness along the infraspinatus and full range of shoulder 
motion.  The impression was muscle strain.  The veteran had 
ongoing or complaints of right neck and right shoulder pain 
in March 1991, with multiple sick call visits.  A corpsman 
noted an impression of muscle strain and possible nerve 
involvement.  A physician's follow-up examination noted the 
veteran's report of neck pain radiating to the right shoulder 
for two and a half weeks, but without complaint of pain 
radiating into are or hands on current examination.  The 
shoulder was nontender, with full range of motion, no arm 
drop, no apprehension, and no motor or sensory deficits and 
with normal deep tendon reflexes.  The physician diagnosed 
neck strain with a normal neurological examination.  A March 
1991 x ray study found no bony pathology of the right 
shoulder.

The veteran did not complain of right shoulder pain 
contemporaneous with a motor vehicle accident in January 
1995.  He did complain of neck pain.  After a motor vehicle 
accident in December 1996, treated at a private hospital, he 
complained of left shoulder pain.  A July 1997 private 
chiropractor's statement reported treatment of the veteran 
for injuries sustained in the December 1996 MVA, which 
aggravated injuries sustained in service, but the 
chiropractor did not identify the injuries.  He did report 
discharging the veteran from care without residuals.

On VA compensation examination in October 1997, the veteran 
had slight reductions of the range of motion of the right 
shoulder, but the examiner diagnosed no underlying pathology.  
The impression was decreased range of motion of the right 
shoulder, perhaps related to osteoarthritis of the cervical 
spine.  In July 1999, a private osteopath assessed the 
veteran with chronic right shoulder pain, possibly from 
acromioclavicular joint arthritis or spur.  On VA orthopedic 
compensation examination in February 2000, there was full 
range of right shoulder motion and no neurologic motor 
impairment, except for 4+/5 right wrist flexion.  The 
diagnosis was limited to cervical spine pathology, with a 
question of right-sided radiculopathy as the cause of right 
arm weakness; there was no right shoulder diagnosis.  On VA 
neurologic compensation examination several days later, the 
examiner found no neurologic explanation for the veteran's 
right shoulder pain, and opined that it could be a 
musculoskeletal problem.

VA outpatient records from April 1999 to August 2002 
consistently find full range of right shoulder motion, with 
various trigger points, possible right rotator cuff 
tendinitis, impression of right shoulder impingement, which a 
November 2000 neurology/neurosurgery assessment contradicted, 
finding full range of motion, no impingement, tenderness over 
the biceps tendon, a positive speed test, and a negative x 
ray study.  A July 1999 private physical therapy plan noted 
onset of right shoulder pain and dysfunction on July 21, 
1999, due to an injury at work, diagnosed as a strain of the 
right shoulder.

A VA outpatient orthopedic evaluation on February 2001 found 
the veteran's shoulder negative for any pathology, including 
rotator cuff weakness or tenderness with resisted motion.  
The orthopedist commented that he could find no shoulder 
pathology.  He recommended electromyography for further 
evaluation.  A March 2001 outpatient neurology evaluation 
found a tender right trapezius area around the scapula, 
assessed as neck pain with degenerative joint disease spasm.  
Electromyography and nerve conduction studies reported in 
November 2001 were negative.  After further evaluation, the 
impression of the neurosurgery service was that the veteran 
has a possible C-7 nerve root compression.

Generally, a diagnosis of current pathology is the starting 
point for finding a service-connected disability.  
Entitlement to VA disability compensation requires the 
existence of a current disability.  Gilpin v. West, 155 F. 3d 
1353, 1356 (Fed. Cir. 1998) (service connection based on 
wartime service); Degmetich v. Brown, 104 F. 3d 1328, 1332 
(Fed. Cir. 1997) (service connection based on peacetime 
service).  Moreover, the current disability must be shown by 
competent evidence to be the result of disease or injury 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2005).  There must also be evidence of disease or injury in 
service, and a link between the current disability and the 
event in service.  Pond v. West, 12 Vet. Appl 341, 3346 
(1999).

The crux of this evidence in this case is that the veteran 
does not have diagnosed right shoulder pathology.  The most 
persuasive evidence of this is the impression of the 
orthopedists that the cause of his symptoms is probably 
neurologic, and the impression of the neurologists that the 
cause of his symptoms is probably musculoskeletal.  With the 
practitioners of each specialty persuaded that the veteran 
has no right shoulder pathology diagnosable within that 
discipline, the preponderance of the evidence is that he does 
not have right shoulder pathology for which service 
connection can be granted.  The veteran's right shoulder pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanches-Benitez v. West, 13 Vet. App. 282 (1999).

Additional questions whether the veteran's right shoulder 
complaints are related to his service-connected cervical 
spine pathology are the appropriate subject of the remand of 
that issue appended to this decision.




ORDER

Entitlement to a rating in excess of 0 percent, on appeal 
from the initial award of service connection for headaches is 
denied.

Entitlement to service connection for a right arm (shoulder) 
condition is denied.


REMAND

The regulation governing evaluation of cervical spine 
disorders was amended effective September 26, 2003, several 
days prior to the Board's October 2003 remand.  The most 
recent medical evidence of record is from August 2002, and 
the most recent compensation examination is from February 
2000.  It reported the range of motion of the veteran's 
cervical spine as flexion to within two finger-breadths of 
the sternum, which is not a VA sanctioned measurement for 
rating cervical range of motion, and rotation as to 30 
percent, which is also not a sanction measurement.  As of 
August 2002, there was an unresolved question whether the 
veteran has cervical radiculopathy.  Supplemental statements 
of the case of March and May 2005 transcribed the old 
criteria for rating cervical range of motion.

A new examination will provide the information necessary to 
apply the newer rating criteria and determine whether the 
passage of time has resolved the question whether the veteran 
has cervical radiculopathy.  A new SSOC will include the new 
rating criteria.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient or inpatient 
records of treatment of the veteran's 
cervical spine from August 2002 to the 
present.  These shall include orthopedic, 
neurology, neurosurgery, and pain clinic 
records, if extant.  Associate any 
information obtained with the claims 
file.

2.  Request the veteran to report whether 
a physician has ordered him to take bed 
rest because of cervical disc disease, 
and if so, to provide the information 
necessary to obtain medical documentation 
of the duration and frequency of such bed 
rest.  Associate any information obtained 
with the claims file.

3.  Schedule the veteran for neurologic 
and orthopedic examination of his 
cervical spine.  Provide the examiner 
with the claims file.

*	Each examiner is to review the 
claims file, with particular 
attention to the VA examination 
reports of February 2000 and the 
subsequent outpatient records 
including MRI, EMG, and NCV studies 
bearing on the attempts to determine 
whether the veteran has cervical 
radiculopathy.  If any neurologic 
deficits are found related to the 
cervical spine, identify the nerves 
or radicular groups involved to 
facilitate a rating determination of 
whether orthopedic and neurologic 
cervical pathology may be rated 
separately.

*	Provide an opinion whether it is 
less than, equal to, or greater than 
50 percent probable that spondylosis 
or disc disease of cervical 
vertebrae or discs other than C4-5 
and C5-6 represent a progression of 
the service-connected spondylosis.

*	If the veteran has neurologic 
deficits of cervical etiology, state 
whether the veteran has 
intervertebral disc syndrome.

*	If the veteran has intervertebral 
disc syndrome, report whether there 
have been incapacitating episodes, 
i.e., periods of physician-
prescribed bed rest.

*	Report the ranges of motion of the 
cervical spine, in degrees.  See 
38 C.F.R. § 4.71a, Plate V (2005).

4.  Readjudicate the claim for a higher 
initial rating for cervical spondylosis 
(claimed as upper back and neck 
conditions) at issue.  If any claim 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case that 
includes the current General Formula for 
Rating Diseases or Injuries of the Spine, 
and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 



expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


